IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 276A17

                                 Filed 2 March 2018

STATE OF NORTH CAROLINA

              v.
GARY WILLIAM CANNON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 804 S.E.2d 199 (2017), affirming in part and

vacating in part a judgment entered on 13 May 2016 by Judge Daniel A. Kuehnert in

Superior Court, Lincoln County, and remanding for a new sentencing hearing. Heard

in the Supreme Court on 6 February 2018.


      Joshua H. Stein, Attorney General, by Thomas J. Campbell, Special Deputy
      Attorney General, for the State.

      William D. Spence for defendant-appellant.


      PER CURIAM.


      The decision of the Court of Appeals is affirmed. However, we specifically

disavow that court’s taking of judicial notice of the prevalence of Wal-Mart stores in

Gastonia and in the area between Gastonia and Denver, as well as of the “ubiquitous

nature of Wal-Mart stores.” State v. Cannon, ___ N.C. App. ___, ___, 804 S.E.2d 199,

202 (2017).
            STATE V. CANNON

            Opinion of the Court



AFFIRMED.




                    -2-